Citation Nr: 0305231	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  02-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1950 to April 
1951.

This case comes to the Board of Veteran's Appeals (Board) on 
appeal from RO decisions which denied service connection for 
a stomach condition.  A Travel Board hearing was requested, 
however the veteran failed to appear.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a stomach condition, and the VA has made reasonable 
efforts to develop such evidence. 

2.  There is no medical evidence of a current stomach 
condition which is linked to service.


CONCLUSION OF LAW

A stomach condition was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the rating 
decision of October 1999, the October 2001 rating decision, 
in the April 2002 statement of the case and VA letters to the 
veteran dated in December 1998, April 2001 and April 2002 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decisions and statement of the case 
have provided notice to the veteran of what was revealed by 
the evidence of record.  Additionally, these documents 
notified him why this evidence was insufficient to award the 
benefit sought.  Thus, the veteran has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

The veteran served on active duty from November 1950 to April 
1951.  According to the National Personnel Records Center, 
his service medical records are not available, possibly been 
destroyed by fire.  However, a review of company morning 
reports and daily sick reports show that the veteran was in 
the hospital or on sick call several times from January 1951 
to April 1951.  No medical findings or diagnosis was shown in 
these records.  

The first post-service medical record reflecting treatment 
for a stomach condition is a private treatment note dated in 
June 1964 and it reflects that the veteran had ulcers and 
vomiting.      

Subsequent medical records reflect on going treatment for 
peptic ulcer disease.

A July 1978 letter from a private physician, Dr. Headley, 
M.D., of the North Carolina Baptist Hospital (NCBH) indicated 
that he had treated the veteran for peptic ulcer disease with 
active duodenal ulcer.  The discharge summary from NCBH 
showed that the veteran complained of heartburn.  An upper 
gastrointestinal (GI) series was conducted in July 1978, and 
it showed a small hiatal hernia.  The duodenal bulb was 
scarred from chronic peptic ulcer disease.   The pertinent 
diagnosis was probable active, peptic ulcer disease.    

A September 1998 examination conducted by Charles Robertson, 
M.D. noted that the veteran gave a history of having ulcers 
of his stomach for 40 years.  The pertinent diagnosis was 
probable duodenal ulcers.  The prognosis was guarded.  At a 
follow up examination, the veteran reported that he started 
taking Prilosec for his stomach and his condition had 
improved.    

In February 1999, several lay statements were received by the 
RO.  The statements indicated that the veteran reported to 
various individuals that he had seen numerous doctors over 
the years and they all diagnosed him with an ulcer.  The 
statements also indicated that the veteran had to quit many 
jobs due to his ulcer.

In a February 1999 statement, the veteran said after he was 
discharged from service, he started to experience pain in his 
stomach.  He went to see Dr. Whitson in Mars Hill, North 
Carolina and was diagnosed with a stomach ulcer.  He had been 
to many doctors and hospitals over the years and each told 
him that he had an ulcer.  He averred that the stress and 
basic training caused the problem.

VA outpatient treatment notes dated April 1999 to May 2001 
reflect treatment for a variety of conditions including 
stomach conditions.  In a May 2001 treatment note the veteran 
reported stabbing, shooting, tender, burning, sharp and 
nagging pain in his stomach.  He also complained that his 
duodenal ulcer flared up in the spring and fall and he 
experienced severe abdominal pain along with nausea, 
vomiting, constipation and weakness.  

At a September 1999 VA examination, the veteran reported that 
in 1951, after leaving service, he was found to have a 
gastric ulcer.  He he occasionally vomited and experienced 
pain in the center of his chest when his stomach bothered 
him.  The pertinent diagnosis was, history of stomach ulcers.  
An upper GI series was conducted in September 1999 and it 
revealed a small hiatal hernia.    

In a December 2001 statement, the veteran reiterated many of 
his assertions.  He reported that he had to quit numerous 
jobs because of his stomach condition.  He said when he went 
through basic training, the pain was very bad and he believed 
his nervous condition along with the basic training were more 
than his body could take.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).  Service incurrence will be presumed for certain 
chronic diseases, including ulcers, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

The veteran claims service connection for a stomach 
condition, which he asserts, was incurred during military 
service.  The company morning reports and daily sick reports, 
while confirming that the veteran received medical treatment 
in service, do not provide any information as to the purpose 
or the nature of the treatment.   

Post-service medical records are negative for a stomach 
condition for many years after service.  The first mention of 
a stomach condition is dated in June 1964, in which it is 
noted the veteran reported he had ulcers and experienced 
vomiting. Private medical records dated July 1978 show the 
veteran was diagnosed with peptic ulcer disease with active 
duodenal ulcer.  Other private records dated in September 
1998 found probable duodenal ulcers.  Further, the veteran 
reported an improvement in his stomach condition as a result 
of Prilosec.  During a September 1999 VA examination, the 
examiner diagnosed a history of stomach ulcers.    

The veteran avers that he incurred a stomach condition during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The January 1999 lay statements submitted, regarding the 
stomach condition, do not constitute competent medical 
evidence of causality.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  

As there is no medical evidence of a current stomach 
condition, or evidence linking any such disorder to service, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for a stomach 
condition.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



ORDER

The claim for service connection for a stomach condition is 
denied.  



____________________________________________
RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

